Detailed Action
1. This Office Action is submitted in response to the After Final Amendment filed 3-8-2021, wherein claim 1 has been amended. Claims 1-11 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Response to Arguments	
2. Applicant's arguments filed 3-8-2021 have been fully considered and they are persuasive, thus the rejections in the office action mailed 1-11-2021 are hereby withdrawn. 

			Allowable Subject Matter

3. Claims 1-11 are allowed

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	4. The prior art discloses a liquid flow cell for use in a transmission electron microscope that includes; a pair of dies, which define a flow channel between them, where a pair of windows define a volume at the interior of the cell that can be viewed using the electron beam of the microscope. See; for example, USPN 8,178,851; USPN 9,196,457 and USPN 10,504,688.
	The prior art also discloses wide range of microfluidic and nanofluidic test cells for microscopy that are fabricated as an integrated device on a semiconductor wafer using known photolithography, wafer etching and micromachining techniques. See USPN 9,752,978; USPN 6,438,279; USPN 8,557,518 and USPN 9,207,196.
 	However, the prior art fails to explicitly disclose a cell that includes; a pair of dies, which define a flow channel between them, which also includes a pair of slit shaped windows to view a volume at 
	Also, there would be no motivation to combine any of the prior art references above to obtain the claimed invention. 
 	5. Claim 1 is allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest the cell described above, which includes; a pair of dies that, define a flow channel between them, and a pair of slit shaped windows that define a volume at the interior of the cell that is viewable with a microscope, where the flow channel includes the viewable volume and overlies and is substantially coterminous with the pair of slit-shaped windows; and also includes an elongate channel defined between the dies and leading towards the flow channel; and a conduit defined between the dies and coupling the elongate channel to the flow channel, as described at [0059]-[0064] of the applicants published  specification.. 
	7. Claims 2-11 are allowed by virtue of their dependency upon allowed claim 1.	




	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim 

can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 17, 2021

/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881